



Exhibit 10.31
Settlement Agreement (“Vaststellingsovereenkomst”)
The undersigned:
(1)
LIBERTY GLOBAL B.V., a Dutch company with limited liability, having its
registered office at Schiphol-Rijk, The Netherlands, hereinafter the “Company”;

and
(2)
Mr. DIEDERIK KARSTEN, born on 6 November 1956, an officer of the Company,
hereinafter the “Executive” and/or ‘he/his’;

each hereafter to be referred to as a “Party” and together called the “Parties”.
Whereas
a)
The Executive has been employed by the Company since 1 July 2004, most recently
on the basis of an employment agreement for an indefinite period of time, dated
11 January 2011 (the “Employment Agreement”) in the position of Executive Vice
President and Chief Commercial Officer of the Company and of Liberty Global
plc., the indirect parent of the Company (“Liberty Global”). The Executive also
serves as the WOR-bestuurder of the Company;

b)
The Parties have agreed that the Executive will resign as an officer of Liberty
Global and the Company and affiliates as from the date of signing of this
Agreement, unless otherwise mutually agreed by the Parties to this Agreement;
provided, however, that the Executive will continue as a supervisory board
member of VodafoneZiggo Group B.V.;

c)
For the purpose of the application of the Social Plan (as defined below), the
Notification Date will be considered as 31 October 2018;

d)
For the purpose of the application of the Social Plan, the Gross Monthly Salary
(i.e. the “last-earned fixed gross monthly salary on the Notification Date,
excluding 8% holiday allowance, bonus, allowances for overtime, shift or on-call
work, lease car and/or any other allowances (if any)”) for the Executive will be
considered to be €63,580.25;

e)
The Executive has been given the opportunity to duly consider this Agreement and
its consequences and was provided with the possibility to obtain expert advice;

f)
As a result, the Parties have jointly agreed as follows:





--------------------------------------------------------------------------------





Parties agree as follows:
1.
This Agreement is in line with the provisions agreed between the Company and the
Works Council of the Company set forth in the “Social Plan Liberty Global BV” as
valid from 1 July 2018 until 31 December 2019 (the “Social Plan”), unless
specifically deviated therefrom herein. Capitalized words used herein and not
otherwise defined, shall have the meaning as defined in the Social Plan. In case
of conflict between the provisions of this Agreement and the provisions of the
Social Plan, the provisions of this Agreement will prevail.

2.
The Employment Agreement between the Company and the Executive shall terminate
on 1 July 2019 (the “Termination Date”).

3.
The Executive shall be released from duties as from the date of signing of this
Agreement and up to and including the Termination Date (the "Release Period”),
albeit that the Executive will continue in his role as supervisory board member
of VodafoneZiggo Group B.V. and will remain available to - upon request by the
Company or any of its affiliates - (a) assist in the proper hand-over of work to
other executives who will be assigned the duties previously performed by the
Executive and/or (b) provide consulting.

4.
At any time or from time to time following the date of signing of this
Agreement, upon the request of the Liberty Global General Counsel, the Executive
shall resign from any and all offices and directorships held in the Company,
Liberty Global or affiliates. At any time or from time to time following the
date of signing of this Agreement, at the request of the Liberty Global General
Counsel, the Executive will execute each and every instrument considered
necessary to effectuate or confirm such resignations and/or any de-registrations
in any companies registers.

5.
The Company shall use its best efforts to have the competent corporate bodies of
any affiliate, including VodafoneZiggo Group B.V., take any and all corporate
actions as may be necessary to discharge the Executive, subject to the condition
that no facts and circumstances will become known to the relevant corporate body
of such affiliate(s) after the date of issuing such discharge, which would have
been ground for not granting such discharge, as per the first opportunity after
the date of signing of the Agreement and no later than the next relevant
shareholders meeting of such company in which the Executive held office and/or
directorships and before the Termination Date. The Executive will, at the latest
as per the Termination Date, receive from the Global General Counsel written
confirmation when such discharge has been granted in accordance with this
Agreement.





--------------------------------------------------------------------------------





6.
Liberty Global currently maintains D&O insurance in respect of the appointments
as executive or non-executive directors and officers of Liberty Global and its
subsidiaries, subject to the terms of such insurance. The Company represents
that the Executive is and remains covered by the current directors’ and
officers’ liability insurance.

7.
Subject to the conditions reflected in this Agreement, upon the Termination
Date, the Executive will be entitled to compensation in the amount of EUR
3,560,494.00 gross (the ''Severance''), which figure shall be considered to be
in full satisfaction of any severance/compensation entitlements under the Social
Plan and shall also be considered to inter alia include the statutory severance
(transitievergoeding) and a payment in lieu of notice and which shall also be
considered to be in full satisfaction of all (other) claims the Executive may
have pursuant to the Employment Agreement, to the extent no specific
arrangements on such claims have been reflected in this Agreement.

8.
Subject to the Executive being entitled to the Severance, the net equivalent of
the Severance will be paid within four (4) weeks after the Termination Date, to
the bank account of the Executive as known by the Company.

9.
The Executive shall receive regular salary and benefits, unless explicitly
stated otherwise in this Agreement but excluding any company credit cards, up to
the Termination Date, albeit that any bonus entitlements will be considered
substituted by the arrangements included in this Agreement.

10.
In addition to the Severance, the outstanding balance of vacation days accrued
up until the start of the Release Period will be paid out to the Executive at
the same time as the Severance. Any vacation days accrued during the Release
Period shall be deemed taken on the Termination Date and shall not be paid.

11.
The Executive acknowledges that there are no oral arrangements regarding
employment conditions between the Executive and the Company, which deviate from
the employment conditions as laid down in written agreements, signed by both
Parties. In the event of contradiction between such other written agreements and
this Agreement, the provisions of this Agreement shall prevail.

12.
The Company shall arrange for a customary final settlement of accounts
(wettelijke eindafrekening), within one month after the Termination Date.

13.
The Executive shall be entitled to bonus over the pending calendar year 2018, as
may be earned pursuant to the terms of the bonus plan and using an APR
multiplier of x1, payable in March 2019. The Executive’s election under Liberty
Global’s 2018 Shareholding





--------------------------------------------------------------------------------





Incentive Plan (the “2018 SHIP”) shall apply to the payment of such earned
bonus, if any. The Executive shall not be entitled to any bonus over the
calendar year 2019.
14.
The Company will at the end of the employment relationship act in accordance
with the applicable laws and regulations in respect of the pension provisions.

Equity
15.
The exercise and vesting of any the restricted share units and share
appreciation rights granted by Liberty Global to the Executive (collectively,
the “awards”) outstanding and vested as of the Termination Date shall be done in
accordance with the terms of the applicable incentive plan and agreement
evidencing the respective award. In particular, the Parties agree that the
retirement provisions, if any, stated in such plan or award agreement shall
apply. Furthermore, in consideration of a lump sum payment equal to USD
1,250,000, the Executive agrees that any vested Share Appreciation Rights that
are outstanding on the Termination Date must be exercised within one year from
the Termination Date.

16.
The Performance Share Units (“PSU”) granted in both 2016 and 2017 (“Liberty GO
PSUs”) will be not be subject to forfeiture. Any Liberty GO PSUs not subject to
forfeiture will continue to be governed by the Incentive Plan Documents,
including, for the sake of clarity, the Individual Performance criteria and the
vesting schedule of such PSUs.

17.
The PSUs granted in 2018 (“2018 PSUs”) will be subject to a prorated reduction
in forfeiture of 75%, meaning 25% of the 2018 PSUs will be forfeit, subject to
Compensation Committee’s approval and subject to performance by the management
team under the terms of the applicable Plan. Any 2018 PSUs not subject to
forfeiture will continue to be governed by the Incentive Plan Documents,
including, for the sake of clarity, the Individual Performance criteria and the
vesting schedule of such PSUs.

18.
The RSU Premium issued under the 2018 SHIP will pro rata vest on the Termination
Date, provided that until that date, the Executive holds all, and in no way
encumbers, transfers or sells any of the bonus shares, as per the 2018 SHIP.

19.
The Executive agrees that the provisions of the foregoing paragraphs under
“Equity” related to the treatment of the Executive’s various awards and PSUs as
described herein are in full satisfaction of any and all rights the Executive
may have or claim under the applicable incentive plan or agreement evidencing
the respective award or PSU.







--------------------------------------------------------------------------------





Miscellaneous
20.
The Company contributes to the reasonable costs of the legal fees on the side of
the Executive up to a maximum of € 800 (exclusive of VAT). That contribution is
not exchangeable for cash. The Executive shall submit the original invoice from
the legal services provider (addressed to the Executive) through iBuy before the
Termination Date.

21.
The Company will provide the Executive with outplacement support or training if
the Executive so requests. To make such request, the Executive should inform the
People department without delay, in any event no later than within five (5)
business days following signing of this Agreement. If the Executive opts for
outplacement, the Company will make outplacement support available for the
duration of maximum six (6) months. The outplacement support must be completed
within six (6) months after the Termination Date latest. If the Executive opts
for a training course, the Company contributes to these costs up to a maximum
amount of € 2,500 (excluding VAT). No later than the Termination Date the
training must be approved in writing by the Company’s People department, booked
and the invoice from the training vendor should be provided. The Executive shall
submit the original invoice from the training provider via iBuy.

22.
No later than at the start of the Release Period, the Executive shall return to
the Company in good condition all items, including written documents and any
further copies thereof, and other Company property, such as credit cards, keys,
citrix token, public transport-card (if applicable), and computer (albeit with
exception of the Company lease-car), which the Executive has obtained or shall
obtain from the Company or any of its affiliates.

23.
The Executive is allowed to continue the use of the Company lease-car, as
currently put at Executive’s disposal, up to the Termination Date, under the
terms and conditions currently applicable to such use. The Executive shall
return the Company lease-car and appurtenances, as well as the mobile phone and
sim-card and petrol card all in good (working) condition, at the latest on the
last working day before the Termination Date to the Company’s Facilities
department. The Company hereby waives the outstanding amount of the own
contribution (eigen bijdrage) of the lease contract from the Termination Date
until the end of the lease period. The Company will assist in the transfer of
the mobile telephone number in the name of the Executive as per the Termination
Date.

24.
The Executive warrants that the balance of the T&E card (if any) will be zero as
of the start of the Termination Date. Any balance of/on the T&E card will be
included as a deductible in the final settlement of accounts.





--------------------------------------------------------------------------------





25.
All contractual restrictions/restrictive covenants, including without limitation
those included in the Company’s Code of Business Conduct and other applicable
policies and procedure, the non-competition restrictions as laid down in article
10 of the Employment Agreement, the non-solicitation restrictions as laid down
in article 11 of the Employment Agreement and the confidentiality clause as laid
down in article 8 of the Employment Agreement as well as all associated penalty
provisions, will remain in full force and effect. In addition, during the
continuance of the Employment Agreement or at any time after the Termination
Date, the Executive shall behave in a professional manner.

26.
Both before and after the Termination Date, Parties shall conduct themselves
with respect to the other Party within the confines of normal good behavior. The
Executive will not, in any way, defame or disparage the Company, its affiliates,
including Liberty Global, or the employees, officers or directors thereof, and
the Company will not, in any way, defame or disparage the Executive.

27.
The Executive confirms that he has disclosed to the Company all facts, matters
and circumstances that may reasonably be relevant for the Company in view of the
Employment Agreement and this Agreement. This statement is made by the Executive
as per the date of signing of this Agreement and will be deemed reiterated as
per the Termination Date. Accordingly, the Executive has to ensure that the
Company is properly informed about all facts, matters and circumstances that may
reasonably be relevant for the Company in view of the Employment Agreement and
this Agreement.

28.
The Company will make a best effort to grant the Executive, upon specified
written request, reasonable access to documentation of the Company, where such
documentation is still available under data retention laws, and where the
release of such documentation would not conflict with the rights of others,
strictly relating to his duties, as mentioned above or other (earlier)
position(s) he held for the Company and/or related group companies, if and when
such information is needed to preserve his legal position in cases where he may
be heard and or implicated or held liable in files he was involved in or
responsible for, and such access is not restricted or prohibited by law and/or
no relevant regulator/relevant authority or competent court of law objects to or
prohibits such access. The Executive agrees to cooperate fully with and to make
himself available to the Company and its affiliates concerning any business or
legal matter about which he has knowledge during his employment to the extent
needed to preserve the Company’s or any of its affiliate’s legal position in
cases and such cooperation is not restricted or prohibited by law and/or no
relevant regulatory/relevant authority or competent court of law objects to or
prohibits such access.





--------------------------------------------------------------------------------





29.
The Company will make available Mr. Fries to act as reference, in case of
request to do so by the Executive.

30.
In case of the Executive’s death before the Termination Date, the legal heirs of
the Executive shall be entitled to all the payments and benefits including but
not limited to the Severance payment and the rights to equity as provided in
this Agreement. Any cash payment in this regard shall be paid within one month
after the death of the Executive in the bank account of the Executive known to
the Company.

31.
The Parties acknowledge and agree that due to the Executive’s position with
Liberty Global, this Agreement will be filed by Liberty Global with the U.S.
Securities and Exchange Commission (“SEC”) and summaries of the terms and
conditions of this Agreement will be disclosed by Liberty Global in its filings
with the SEC, all as required by the rules and regulations of the SEC.

32.
Parties confirm that they have discussed and addressed all matters and
circumstances that are relevant to the termination of the Employment Agreement
through this Agreement. Provided that the provisions of this Agreement will have
been fulfilled, the Parties hereby in advance grant each other full and final
discharge in respect of, and explicitly waive, any and all (further) claims,
demands, causes of action, rights and/or entitlements they (may) have pursuant
to the Employment Agreement and/or the termination thereof, including any
claims, demands, causes of action, rights and/or entitlements the Executive has
or may have against the Company’s executives/directors and/or against
(executives/directors of) affiliates of the Company, albeit with the exception
of any claims the Company may have (a) in respect of damage to the Company
equipment and/or the Company lease-car and (b) in respect of any breach by the
Executive of any restrictive covenants that will remain in force.

33.
By signing this Agreement, the Executive expressly declares that (a) the
Executive has been given time and opportunity to duly review and consider this
Agreement and its terms, and to obtain expert advice, (b) the Executive has a
good and thorough understanding of the substance and consequences of the
Agreement, and (c) the Executive agrees to the substance and consequences of the
Agreement. The Executive further confirms that he has not concealed any facts
and/or circumstances that could reasonably be considered to be important for the
Company in view of this Agreement.

34.
Pursuant to article 7:670b Dutch Civil Code, the Executive is entitled to
rescind this Agreement, without stating any reason, by means of a written
statement addressed to Liberty Global’s Chief People Officer at
ablair@libertyglobal.com with a copy to Liberty Global’s General Counsel at
bhall@libertyglobal.com, within 14 days calculated as from





--------------------------------------------------------------------------------





the date this Agreement has been signed by the Executive. Notwithstanding the
foregoing entitlement to rescind this Agreement, and to the extent relevant in
deviation from any relevant provisions in the Dutch Civil Code, the Parties
hereby waive their respective rights to rescind this Agreement or have this
Agreement rescinded, irrespective of the nature of the breach of contract
(tekortkoming in de nakoming).
35.
In the event that a court deems any provision of this Agreement to be null and
void or otherwise non-binding, the other provisions of this Agreement shall
remain in full force and effect, and the Parties will renegotiate the provision
that has been found non-binding with a view to match the terms of this
Agreement.

36.
This Agreement is to be considered a settlement agreement pursuant to articles
7:900 and subsequent of the Dutch Civil Code.

37.
This Agreement is exclusively governed by Dutch law, with the exception of the
provisions relating to Equity, which shall be considered governed by the laws of
the State of Colorado (USA) or the laws of England and Wales as the case may be.



Thus signed in Schiphol-Rijk: on 15 January 2019:
Liberty Global B.V.,    Executive:
duly represented by:


/s/ Bryan H. Hall    /s/ Diederik Karsten
___________________    ______________________
Bryan H. Hall    Diederik Karsten
Attorney in-Fact    






